 In the Matter of AMERICAN ZINC COMPANY OF ILLINOIS, EMPLOYERandDUMAS SMELTERMEN'S UNION, LOCAL 842, C. I. 0., PETITIONERCase No. 16-R,0325.-Decided April 12,1948Adkins, Pipkin, Madden c Adkins,byMr.Wales Madden,ofAmarillo, Tex., for the Employer.Mr. Joseph Verdu,of East St. Louis, Ill., andMr. J. I. Page,ofDumas,Tex., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat Amarillo, Texas, on December 22, 1947, before Charles Y. Latimer,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERAmerican Zinc Company of Illinois is a Maine corporation engagedin the smelting and refining of zinc ore at its smelter located in Dumas,Texas.During 1947, the supplies and materials used at the Dumassmelter were valued at over $2,400,000, of which approximately 98percent represented shipments from points outside the State of Texas.During the same period, the Employer's finished products were valuedat over $3,000,000, approximately all of which represented shipmentsto points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.3Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel con-sisting of the undersigned [Chairman Herzog and \Iembeis DIuidock and Gray].77 N. L. R. B., No. 7.56 AMERICAN ZINC COMPANY OF ILLINOISII.THE ORGANIZATIONS INVOLVED57The Petitioner is a labor organization, affiliated with the Congressof Industrial Organizations through the Industrial Union of Marineand Shipbuilding Workers of America, claiming to represent em=ployees of the Employer.The International Union of Mine, Mill and Smelter Workers,C. I. 0., herein called the Smelter Workers, is the presently certifiedbargaining representative of the employees of the Employer.2III. THE QUESTION CONCERNING REPRESENTATIONFollowing a consent election held in October 1945, the SmelterWorkers was certified as the bargaining agent for all regular hourlypaid employees of the Dumas smelter.On March 13, 1946, that unionand the Employer executed a contract which was to remain in effectuntilMarch 13, 1947, and from year to year thereafter unless one ofthe parties gave notice 60 days before any anniversary date that itdesired changes in the contract.The Smelter Workers gave suchnotice on January 13, 1947, and several conferences between the partiesfollowed.No new agreement, however, was reached.On or about March 10, 1947, the Petitioner, which had formerly beenthe local union of the Smelter Workers, notified the Employer that aschism had occurred between the local and the Smelter Workers, andrequested that the local be recognized as the collective bargainingrepresentative of the employees in the contract unit.The Employerreplied on March 26, 1947, that it would not recognize the Petitionerbecause of the Smelter Workers' outstanding certification, and becausethe Smelter Workers and the local were parties to a current contract.3We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner requests a unit of all hourly and daily paid pro-duction and maintenance employees at the Employer's Dumas smelter,including all laborers, watchmen, mechanical department employees,,laboratory employees, and miscellaneous classifications, but excludingclerical and temporary employees, professional employees, deputized2The Smelter workers was furnished a copyof thenotice of hearing,but did not appear.8The contract providesthat, ifchanges are being discussed but no agreement is reachedbefore the anniversary date, the old contract will remain in force, subject to termination, byeither party after 60 days'notice.None of the parties has raised this.contract as a bar,nor could they, for the contract became one'of indefinite durationon March 13,1947.SeeMatter of General Motors Corporation,72 N. L. R.B. 1199.1' 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDguards, gatemen, and supervisors.4The Employer agrees with thisunit definition, but asserts that certain of the included employees mightbe considered supervisors.They are furnace firemen, mechanics,operators, head chargers, and furnace metal drawers.Furnace firemen:The furnace firemen are responsible for the con-trol of gas and air feed into the smelter furnaces.On the morningshift these firemen have from 28 to 30 production employees workingunder their direction; on the evening shift they -direct-approximately 6production employees.The record indicates that the furnace firemenon both shifts have the authority, in the interest of the Employer, todiscipline and effectively to recommend changes in status of the em-ployees under them.Accordingly, we find that the furnace firemenare supervisors within the meaning of the Act, and we shall excludethem from the unit.Mechanics, operators, head chargers, and furnace metal drawers:Although these employees spend approximately 95 percent of theirtime on production work, they also pass along instructions which theyreceive from the Employer's supervisors, and on occasion instruct newand less skilled employees in their departments.The Employer pointsto the fact that they are called upon to exercise independent judgmentfrom time to time in hatters connected with the instruction of newemployees.The record, however, does not otherwise indicate thatthey are vested with any of the indicia of supervisory authority, andwe are satisfied that their use of independent judgment is in the capac-ity of instructors and not supervisors.Accordingly, we shall includethese employees in the unit.Watchmen:The record is silent concerning the duties of watchmen,whom the parties have agreed to include.However, in the absence ofany evidence to the contrary, we must assume that they perform thenormal duties of such employment and, therefore, enforce against em-ployees and other persons rules to protect the property of the Employeror to protect the safety of persons on the Employer's premises, withinthe meaning of Section 9 (b) (3) of the Act.Accordingly, we shallexclude watchmen from the unit.5We find all production and maintenance employees s at the Em-ployer's Dumas smelter, including all laborers, mechanical departmentemployees, laboratory employees, mechanics, operators, head chargers,4Except for the exclusion of "professional employees,"this is the same unit as thatcovered by the contract between the Employer and the Smelter Workers.See -Matter of C V. Hill & Compan,;Inc.,76 N L It B. 158,andMatter of RoanokeMills Company,76 N. L.R. B 195eWe have deleted the terms"hourly paid"and "daily paid" from the unit definitionagreed upon by the parties,because the record indicates that the only employees who arenot paid on an hourly or daily basis are members of the Employer's supervisory or man-agement staff,who are excluded as supervisors. AMERICAN ZINC COMPANY OF ILLINOIS59furnace metal drawers, and miscellaneous classifications,but excludingclerical and temporary employees,professional employees,deputizedguards, gatemen,watchmen,furnace firemen,and all other supervisors,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with American Zinc Company of Illinois,Dumas, Texas, an election by secret ballot shall be conducted as earlyas possible,but not later than thirty(30) days from the date'of thisDirection,under the direction and supervision of the Regional Di-rector for the Sixteenth Region,and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of theelection, andalso excluding employees on strike who are not entitled to-reinstate-ment, to determine whether or not they desire to be represented byDumas Smeltermen's Union, Local 842, C. I. 0., for the purposes ofcollective bargaining.